 

[ex10-28_001.jpg]

 





Exhibit 10.28

 

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is made and entered into with an
effective date of September 24, 2018 (Effective Date) by and between Cipherloc
Corporation a Texas corporation, located at 825 Main Street, Suite 100, Buda, TX
78610 (“the Company”), and Michael Hufnagel located at 3504 Venezia View,
Leander, TX 78641 (the “Consultant”) (individually, a “Party” and collectively,
the “Parties”).

 

RECITALS

 

WHEREAS, Consultant has certain experiences in programming; and

 

WHEREAS, the Company wishes to engage the services of Consultant to assist the
Company in its as it relates programming.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Parties hereto hereby agree as follows:

 

1. Consulting Services.

 

Consultant agrees to collaborate with and assist the Company in its programming
as it relates to the Company’s technologies and products and to perform the
Consulting Services in a professional manner. The Company will provide the
Consultant with all required materials, train the Consultant in its technologies
and products, and will offer, when needed, the assistance of Company’s
management and technical support staff for Consultant to effectively carry outs
its obligations under this Agreement.

 

2. Term of Agreement.

 

This Agreement shall be in full force and effect commencing upon the Effective
Date hereof and continuing for a period Six (6) months. Either Party shall have
the right to terminate this Agreement without cause upon providing the other
Part with thirty (30) days written notice.

 



1

 



 

3. Section 3 - Time Devoted by Consultant

 

The Parties acknowledge and agree that the Consultant shall spend such time as
needed to perform the obligations of the Consultant hereunder; provided,
however, that the Consultant will not be obligated to devote more than 20 hours
per week to the provision of the Consulting Services. In the event the Company
requests that the Consultant devote more than 20 hours to the provision of
Consulting Services during any week and the Consultant, at his discretion,
agrees to do so, in addition to the Base Monthly Compensation (as hereinafter
defined), the Company will pay the Consultant additional compensation in the
amount of $100 per hour (or partial hour) in excess of 20 hours spent by the
Consultant during such week (and the Consultant agrees to maintain accurate and
complete records of the time each week that he devotes to the provision of
Consulting Services)





 

Section 4 – Place Where Consulting Services Will Be Performed

 

The Consultant will perform Consulting Services remotely from the Consultant
Location; however, if reasonably requested by the Company from time to time, the
Consultant will attend meetings and otherwise perform Consulting Services at the
Company Location if it is necessary for him to do so. The Consultant will have
no obligation to travel (other than to the Company Location, as provided
herein), to provide Consulting Services.

 

Section 5 – Compensation to Consultant

 

The Consultant shall receive a consultancy fee of $10,000 per month (the “Base
Monthly Compensation”). The Base Monthly Compensation will be due and payable in
arrears on or before the 10th day of each calendar month, for Consulting
Services rendered during the prior month, with the first such payment due on or
before November 10, 2018, for the month beginning on the Effective Date and
ending on October 31, 2018.

 

6. Independent Contractor.

 

Both Company and the Consultant agree that the Consultant will act as an
independent contractor in the performance of its duties under this Agreement.
Nothing contained in this Agreement shall be construed to imply that Consultant,
or any employee, agent or other authorized representative of Consultant, is a
partner, joint venturer, agent, officer or employee of Company unless such
status shall be agreed upon and set forth in a writing signed by the parties.

 

7. Confidential Information.

 

The Consultant and the Company acknowledge that each will have access to
confidential and proprietary information (“Confidential Information”) regarding
the business operations of the other and agree to keep all such information
secret and confidential and not to use or disclose any such information to any
individual or organization without the non-disclosing Party’s prior written
consent. Further, Consultant acknowledges that it will have access to
proprietary information regarding the business operations of certain clients of
the Company and agrees to keep all such information secret and confidential and
not to use or disclose any such information to any individual or organization
without the Company’s prior written consent. The Parties agree to restrict the
circulation of Confidential Information to those employees, independent
contractors, or consultants and professional advisors working with them who need
to receive Confidential Information in order to carry out their duties or
assignments. Moreover, the Parties agree to give all such employees, consultants
and advisors instructions to hold in confidence all Confidential Information
made available to them and to use the Confidential Information only for clearly
authorized purposes.

 



2

 



 

Company further agrees that it shall not directly or indirectly interfere with,
circumvent, or attempt to circumvent, the Consultant during the term of this
Agreement.

 

In the event of a circumvention or unauthorized disclosure of Confidential
Information that causes provable damages as a result of the actions or conduct
by one or more Parties to this Agreement, and if the breaching Party’s act of
circumvention or unauthorized disclosure of Confidential Information was or may
have been the proximate cause of a provable injury or harm, the aggrieved party
or parties shall be entitled to institute an arbitration action under Section
9(A) herein.

 

8. Mutual Indemnification.

 

Each Party (the “Indemnifying Party”) agrees to indemnify, defend, and hold
harmless the other Party (the “Indemnified Party”) from and against any and all
third party claims, damages, and liabilities, including any and all expense and
costs, legal or otherwise, caused by the negligent act or omission of the
Indemnifying Party, its subcontractors, agents, or employees, incurred by the
Indemnified Party in the investigation and defense of any claim, demand, or
action arising out of the work performed under this Agreement. The Indemnifying
Party shall not be liable for any claims, damages, or liabilities caused by the
sole negligence of the Indemnified Party, its subcontractors, agents, or
employees.

 

The Indemnified Party shall notify promptly the Indemnifying Party of the
existence of any claim, demand, or other matter to which the Indemnifying
Party’s indemnification obligations would apply and shall give them a reasonable
opportunity to settle or defend the same at their own expense and with counsel
of their own selection, provided that the Indemnified Party shall always also
have the right to fully participate in the defense. If the Indemnifying Party,
within a reasonable time after this notice, fails to take appropriate steps to
settle or defend the claim, demand, or the matter, the Indemnified Party shall,
upon written notice, have the right, but not the obligation, to undertake such
settlement or defense and to compromise or settle the claim, demand, or other
matter on behalf, for the account, and at the risk, of the Indemnifying Party.

 

The rights and obligations of the Parties under this Article shall be binding
upon and inure to the benefit of any successors, assigns, and heirs of the
Parties.





 

9. Miscellaneous.

 

  (A) Any controversy or claim arising out, or relating to any breach thereof,
shall be settled by arbitration administered by the American Arbitration
Association in accordance with its Commercial Arbitration Rules. Unless the
parties agree otherwise, the arbitration shall me held in Austin, Texas or some
other mutually agreeable location.   (B) The parties shall agree upon one
arbitrator but, if the parties cannot so agree, the AAA shall appoint an
arbitrator. Each party shall bear its own expenses incurred in connection with
the arbitration, including the fees of the arbitrator, provided, however, that ,
the prevailing Party shall be entitled to reasonable attorneys’ fees to be
awarded as part of the arbitration.   (C) This binding Agreement shall inure to
the benefit of the Parties hereto, their administrators and successors in
interest. This Agreement shall not be assignable by either Party hereto without
the prior written consent of the other.   (D) This Agreement contains the entire
understanding of the Parties and supersedes all prior agreements between them.  
(E) This Agreement and the rights of the parties hereunder shall be governed by
and construed in accordance with the laws of the State of Texas including all
matters of construction, validity, performance, and enforcement and without
giving effect to the principles of conflict of laws.   (F) No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by the Parties. No waiver of any of the provisions of this Agreement
shall be deemed, or shall constitute, a waiver of any other provision, whether
similar, nor shall any waiver constitute a continuing waiver. No waiver shall be
binding unless executed in writing by the Party making the waiver.   (G) If any
provision hereof is held to be illegal, invalid or unenforceable under present
or future laws effective during the term hereof, such provision shall be fully
severable. This Agreement shall be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part hereof, and the
remaining provisions hereof shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance from the Agreement.   (H) The above recitals are incorporated into
this Agreement by this reference.

 



3

 

 

IN WITNESS WHEREOF, the Parties hereto have placed their signatures hereon on
the day and year first above written.



 

COMPANY:   CONSULTANT:           CIPHERLOC CORPORATION   Michael Hufnagel a
Texas corporation                   /s/ Michael De La Garza     /s/ Michael
Hufnagel        By: Michael De La Garza   By: Michael Hufnagel   President/CEO  
   

 



4

 



 

 

